Citation Nr: 0015055	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-36 870	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right jaw 
claimed to be the result of Department of Veterans Affairs 
(VA) dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion



FINDING OF FACT

In November 1999, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that he desired to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals (the 
Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).

In addition to the issue listed on the title page, issues 
previously on appeal included entitlement to service 
connection for post traumatic stress disorder (PTSD) and an 
increased rating for a lung disability.  During the pendency 
of the appeal, service connection for PTSD and an increased 
rating for the lung disability were granted.  As a result of 
these actions, the appellant was awarded a 100 percent 
disability evaluation effective from February 16, 1999, by 
rating decision dated November 2, 1999.  The appellant was 
notified of this award on November 8, 1999, and although 
issues regarding the appropriate effective date and the 
initial disability rating assigned for the PTSD were 
subsequently raised and adjudicated, in correspondence 
received at the RO on November 12, 1999, the appellant 
indicated that he was satisfied with the decisions issued to 
that point and did not wish to pursue an appeal to the Board.  
In January 2000, the appellant again reiterated his 
satisfaction with his present ratings and noted that he did 
not desire to undergo any additional examination.  In view of 
the above, the Board construes the correspondence from the 
appellant as a request to withdraw all pending appeals.

Accordingly, as the appellant has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


